Franklin App. No. 99AP-1156. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed October 19, 2000:
“When determining the proper amount of child support in a shared parenting case, must a court presume that each parent must pay his or her child support obligation on line twenty-four of the child support worksheet and then order the difference through an offset while reserving the ability to deviate?”
Sua sponte, cause consolidated with 00-1406, Hubin v. Hubin, Franklin App. No. 99AP-1156.
F.E. Sweeney, J., dissents to all of the above.
The conflict cases are Weinberger v. Weinberger (May 15, 1998), Hamilton App. No. C-970552, unreported, 1998 WL 241790; Congdon v. Congdon (Nov. 13, 1998), Hamilton App. No. C-971002, unreported, 1998 WL 789144; Luke v. Luke (Feb. 20, 1998), Lake App. No. 97-L-044, unreported, 1998 WL 172813; Anthony v. Anthony (Dec. 3, 1999), Lake App. No. 98-L-222, unreported, 1999 WL *14831313730; French v. Burkhart (May 22, 2000), Delaware App. No. 99CAF07038, unreported, 2000 WL 699656; and Beard v. Beard (1998), 130 Ohio App.3d 102, 719 N.E.2d 625.